      Case 2:20-cv-00050-WBV-KWR Document 3 Filed 01/08/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 RUDOLPH JOSEPH                                                  CIVIL ACTION
 VERSUS                                                          NO. 20-0050
 MARLON GUSMAN, SHERIFF                                          SECTION “D”(4)
 (ORLEANS), SANDY MCCAIN,
 WARDEN, RLCC


                                      PAUPER ORDER

       Considering the petitioner’s application to proceed in forma pauperis,

       IT IS ORDERED that the motion is GRANTED and the petitioner is entitled to proceed

in forma pauperis.

              New Orleans, Louisiana, this 8th day of January, 2020.




                                         ____________________________________________
                                                    KAREN WELLS ROBY
                                         CHIEF UNITED STATES MAGISTRATE JUDGE
